Citation Nr: 1721178	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  14-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide agents exposure.  

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide agents exposure.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to August 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his VA Form 9, received in April 2014, the Veteran requested a video conference hearing before a Veterans Law Judge.  In October 2015, his attorney withdrew this hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for DM and CAD due to herbicide agent exposure during his service in Thailand during the Vietnam era.  Medical evidence of record shows the Veteran has been diagnosed with DM and CAD, both diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed in the case of certain veterans exposed to herbicide agents.  

The VA Adjudication Manual provides that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them at or near the perimeters of Thailand military bases.  Herbicide exposure may be conceded on a direct/facts-found basis in the case of veterans who served in the U.S. Air Force during the Vietnam era at one of the listed Air Force bases, including Takhli, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

Pertinent provisions of the VA Adjudication Manual in use at the time of the original development of the Veteran's claim set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently uncredible."  

As noted above, the Veteran served on active duty from April 1972 to August 1974, including service at the Royal Takhli Thailand Air Base from June 1973 to June 1974.  His military occupational specialty was Fire Protection Specialist and a June 1974 performance report indicates that his duties included driving firefighting vehicles and equipment, controlling water or foam pressure, operating turret nozzles during firefighting and rescue operations, as well as performing duties as radio dispatcher and recorder and conducting preventive maintenance on assigned vehicles.  

The Veteran asserts that the fire department where he worked on base was near the perimeter.  He further asserts that his assignment as a fire protection specialist included work near and on the base perimeter or fence line checking for fire hazards, as well as work on the flight line that was also near the perimeter.  

The Veteran has provided written lay evidence as to the activities he engaged in that may have possibly resulted in his exposure to herbicide agents.  It appears that JSRRC has not been contacted to verify his possible herbicide exposure.  Accordingly, further development via the JSRRC to verify possible herbicide agent exposure in Thailand is necessary.  

With regard to the Veteran's claim for service connection for tinnitus, the VA examiner who conducted the December 2012 examination indicated that the date and circumstances of the onset of the Veteran's tinnitus was unknown and that his symptoms were very sporadic.  The examiner opined that it was likely that the Veteran's tinnitus was a symptom associated with his diagnosed clinical hearing loss.  The examiner further opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because it was sporadic or only occasional.  In his notice of disagreement, submitted in June 2013, the Veteran stated that he could specifically say that his tinnitus began directly after his return from service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not been afforded a VA examination that takes this relevant information into consideration.  Thus, another examination and opinion should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Attempt to verify the claimed exposure to herbicide agents through JSRRC, per M21-1MR provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed in Thailand.  The Board again notes the Veteran's contentions that he was exposed to herbicides while checking the perimeter and nearby areas for fire hazards and firefighting work on the flight line adjacent to the perimeter.  Any response from JSRRC should be associated with the record.

3.  Arrange for any further development indicated by the development ordered above.  

4.  Afford the Veteran a VA audiological examination by an appropriate VA audiologist to determine whether any current bilateral tinnitus is related to acoustic trauma in service.  The electronic claim file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's history and statement regarding the onset of symptoms directly after his return from service, the examiner must provide an opinion whether it is as likely as not that any currently diagnosed tinnitus is related to his active duty, including in-service acoustic trauma.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  After the completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

